         Case 1:13-cr-00958-JMF Document 25 Filed 01/13/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                       :

                     -v-                       :          ORDER

Elkin Ovidio Posada-Hincapie,                  :     13 Cr. 958 (JFM)

                           Defendant.          :

- - - - - - - - - - - - - - - - - -X

            WHEREAS an application has been made by the Government,

by and through Assistant United States Attorneys Gillian Grossman

and Jacob Gutwillig, and with the consent of the defendant, by and

through his counsel, for an exclusion of time under the Speedy

Trial    Act,   18    U.S.C.      §   3161,   from   January   25,   2021,   until

March 22, 2021 at 3:00 p.m. and
___________________;

            WHEREAS the Court finds that the ends of justice served

by granting a continuance outweigh the best interests of the public

and the defendant in a speedy trial, because the continuance will

allow the parties to discuss a possible pretrial resolution; it is

hereby
         Case 1:13-cr-00958-JMF Document 25 Filed 01/13/21 Page 2 of 2


            ORDERED that the time between January 25, 2021 and

March 22, 2021, at 3:00
____________            p.m.
                   _______,  the date of the next pretrial conference in

this matter, is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h).




Dated:    New York, New York

           January 13, 2021
          _____________,    2021


                                    _________________________________
                                    THE HONORABLE JESSE M. FURMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      2
